 



EXHIBIT 10.1
BlueLinx Holdings Inc. 2006 Long-Term Equity Incentive Plan
Performance Share Award Agreement
Congratulations on your selection as a Participant for an Award of Performance
Shares which is governed by the BlueLinx Holdings Inc. 2006 Long-Term Equity
Incentive Plan (the “Plan”). This Award Agreement (the “Agreement”) and the Plan
together govern your rights under this Agreement with respect to your award of
Performance Shares (the “Performance Shares”) and set forth all of the
conditions and limitations affecting such rights. Terms used in this Agreement
that are defined in the Plan shall have the meanings ascribed to them in the
Plan. If there is any inconsistency between the terms of this Agreement and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms of this Agreement.
Overview of Performance Share Award


1.   Target Number of Performance Shares Granted:                        2.  
Date of Grant: March 29, 2007   3.   Performance Cycle: The Performance Cycle
commences on January 1, 2007 and ends on December 31, 2009.   4.   Performance
Measure(s):

  (a)   Return on Net Assets, or “RONA,” means EBIT divided by Average Net
Assets.

EBIT means Company earnings before interest and taxes, as calculated for the
fiscal year.

Average Net Assets means total Company assets (current assets plus net plant
property and equipment plus any other long-term assets) minus
non-interest-bearing liabilities (accounts payable plus other current
liabilities plus any other long-term liabilities).     (b)   Specialty Volume
Growth in Excess of End Use Market Growth means the estimated sales growth rate
in the volume of the Company’s Specialty products in excess of the aggregate
market sales growth rate of the Company’s estimated end use markets. For
purposes of this calculation, the Company may use the estimates it provides for
Specialty product growth in connection with its quarterly earnings releases.
Acquisitions will be excluded from this calculation in the first year of the
acquisition. The Company reserves the right to adjust and/or refine the
calculation methods used to calculate these measures at any time in its sole
discretion.

Specialty products encompass the following: all products except plywood, OSB,
lumber and rebar/remesh. The Company reserves the right to amend this definition
at any time in its sole discretion.

 



--------------------------------------------------------------------------------



 



5.   Amount of Target Award Earned: Subject to Sections 7 and 8, in calculating
the number of Performance Shares earned for the Performance Cycle, the Committee
must certify results for RONA for fiscal 2009 and the three (3) year growth in
Specialty product volume in excess of end use market volume growth during the
Performance Cycle. Awards earned will be determined based on the following
schedule, with straight-line interpolation as necessary for performance between
the levels indicated. In determining awards earned, the definitions set forth in
Section 4 above and results determined as of the end of the Performance Cycle
shall apply.

The Performance Measure vesting schedule is as follows:

                                  2009 RONA*   % of Target Award Earned
___%
    75 %     100 %     125 %     150 %
___%
    50 %     75 %     100 %     125 %
___%
    25 %     50 %     75 %     100 %
Below ___%
    0 %     25 %     50 %     75 %
 
    __ %     __ %     __ %     __ %     3-Year Growth in Specialty
Volume in Excess of End Use Market
Volume Growth
(excludes acquisitions in year one)


 

*   Assumes housing starts of 1.91 million in 2009.

The Company has sole discretion to adjust the RONA percentages in the
performance measure vesting schedule to properly account for any differences
between estimated and actual housing starts in 2009.

6.   Settlement of Award: The Company shall deliver to you one Share for each
Performance Share earned by you, as determined in accordance with the provisions
of Sections 5 and 7, subject to adjustment in accordance with Section 11. Any
fractional Shares for Performance Shares payable to you in accordance with this
Section shall be rounded up to the nearest whole Share.

7.   Eligibility for Earned Performance Shares: You will be eligible for payment
of earned Performance Shares only if:

  (a)   Your employment with the Company continues through the end of the
Performance Cycle.     (b)   Your employment with the Company is terminated due
to death during the Performance Cycle.     (c)   Your employment with the
Company is terminated due to your Disability during the Performance Cycle. For
the purposes of this Agreement, Disability means you: (a) are unable to engage
in any substantial gainful activity by reason of any

 



--------------------------------------------------------------------------------



 



      medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or (b) are, by reason of any medically
determinable physical or mental impairment which could be expected to result in
death or can be expected to last for a continuous period or not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company.     (d)   If there is a Change in Control of the Company during the
Performance Cycle.

If your employment with the Company continues through the end of the Performance
Cycle, you shall be eligible for the earned Performance Shares as determined in
accordance with Section 5.
If your termination date due to death, Disability, or Change in Control occurs
during the Performance Cycle, you shall be eligible only for a fraction of the
number of Performance Shares. The fraction will be determined using a numerator
which equals the number of complete calendar months that have elapsed since the
beginning of the Performance Cycle through the beginning of the month of
termination or Change in Control, as appropriate (unless your date of
termination or date of Change in Control occurs on or after the 15th of such
month, in which case the number of months will be calculated through the end of
such month), and a denominator which is equal to the number of months in the
Performance Cycle. This fraction will then be multiplied by the target number of
performance shares granted to you in Section 1 to provide you with your total
Performance Shares earned. In the event such proration results in a fractional
number of Shares, such number will be rounded up to the nearest whole number.
Except as otherwise provided in this Agreement, all Performance Shares that are
not earned as a result of your continued employment through the Performance
Cycle, death, Disability, or Change in Control during the Performance Cycle,
shall be forfeited to the Company. In the event of your death, your beneficiary
or estate shall be entitled to the Performance Shares to which you otherwise
would have been entitled under the same conditions as would have been applicable
to you.
All Performance Shares earned under this Section 7 shall be paid in accordance
with Section 8.

8.   Manner and Time of Payment: Payment in Shares earned pursuant to this Award
Agreement will be made:

  (a)   For terminations due to death, Disability, not later than March 15 of
the year after termination.     (b)   If your employment continues through the
Performance Cycle, not later than March 15, 2010.     (c)   For a Change in
Control during the Performance Cycle, as of the date of Change in Control.

 



--------------------------------------------------------------------------------



 



Upon payment, the Company shall cause to be issued and delivered to you or your
legal representative, as the case may be, certificates for the Shares. The Share
certificates shall be issued in your name (or, at your discretion, jointly in
your name and the name of your spouse). The Company shall maintain a record of
all information pertaining to your rights under this Agreement, including the
number of Shares paid to you.

9.   Termination of Employment for Other Reasons: In the event that your
employment with the Company is terminated during the Performance Cycle by the
Company or by you for any reason other than those reasons set forth in
Section 7, this entire Award shall forfeit and no payment shall be made to you.

10.   Nontransferability: During the Performance Cycle, Performance Shares
awarded pursuant to this Award Agreement may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (“Transfer”), other than by
will or by the laws of descent and distribution, except as provided in the Plan.
If any Transfer, whether voluntary or involuntary, of Performance Shares is
made, or if any attachment, execution, garnishment, or lien shall be issued
against or placed upon the Performance Shares, your right to such Performance
Shares shall be immediately forfeited to the Company, and this Award Agreement
shall lapse.

11.   Adjustments: In the event that the outstanding Shares of common stock are
changed into or exchanged for a different number or kind of capital stock or
other securities of the Company by reason of merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend, or
combination of shares, the Committee, subject to the provisions of the Plan and
this Agreement, shall make an appropriate and equitable adjustment in accordance
with the provisions of the Plan in the number and kind of Performance Shares, to
the end that after such event your proportionate interest shall be maintained as
before the occurrence of such event. Any such adjustment made by the Committee
or the Board shall be final and binding upon you, the Company, and all other
interested persons.

12.   Requirements of Law: The granting of Performance Shares under the Plan
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

13.   Inability to Obtain Authorization: The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability with respect
to the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

14.   Withholding: The Company shall have the power and the right to deduct or
withhold, or require you to remit to the Company, the minimum statutory amount
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of the Plan (the “Withholding Taxes”). As you will be entitled to receive
Shares in exchange for your Performance Shares, you shall pay the Withholding
Taxes to the Company in cash prior to the issuance of such Shares or have the
Company withhold Shares having the Fair Market Value of the Withholding Taxes.

 



--------------------------------------------------------------------------------



 



15.   Administration: This Award Agreement and your rights hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, all of which shall be binding upon you, the Participant.

16.   No Right to Future Grants; No Right of Employment or Continued Employment;
Extraordinary Item: In accepting the grant, you acknowledge that: (a) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, suspended, or terminated by the Company at any time, as
provided in the Plan and this Award Agreement; (b) the grant is voluntary and
occasional and does not create any contractual or other right to receive future
grants; (c) all decisions with respect to future grants, if any, will be at the
sole discretion of the Company; (d) your participation in the Plan is voluntary;
(e) the grant is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company and which is outside
the scope of your employment contract, if any; (f) the grant is not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (g) in the event that you are an Employee of an
Affiliate or Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company, and furthermore,
the grant will not be interpreted to form an employment contract with the
Affiliate or Subsidiary that is your employer; (h) this grant shall not confer
upon you any right to continuation of employment by the Company, nor shall this
grant interfere in any way with your or the Company’s right to terminate your
employment at any time; (i) the future value of the underlying Shares is unknown
and cannot be predicted with certainty; (j) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of the termination of your
employment by the Company for any reason other than those reasons set forth in
Section 7, your right to receive Shares under this Agreement, if any, will
terminate effective as of the date that you are no longer actively employed and
will not be extended by any notice period mandated under any federal, state,
provincial, or local law (including but not limited to the Worker Adjustment and
Retraining Notification Act).

17.   Requirements to Become a Stockholder: You shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any Shares
subject to this Award until: (a) the Shares have been paid to you pursuant to
the terms of this Award Agreement, and (b) the Company shall have issued and
delivered to you a certificate representing the Shares.

18.   Investment Representation: Unless a registration statement under the
Securities Act of 1933, as amended (and applicable state securities laws), is in
effect with respect to the Shares issued, you, or your designated beneficiary,
agree with, and represent to, the Company that you are acquiring the Shares for
the purpose of investment and not with a view to transfer, sell, or otherwise
dispose of the Shares. The Company may require an opinion of counsel
satisfactory to it prior to the transfer of any Shares to assure at all times
that it will be in compliance with applicable federal and state securities laws.

 



--------------------------------------------------------------------------------



 



19.   Amendment to the Plan: The Committee may terminate, amend, or modify the
Plan; provided, however, that no such termination, amendment, or modification of
the Plan may in any way adversely affect your rights under this Award Agreement,
without your written approval.

20.   Successor: All obligations of the Company under the Plan and this Award
Agreement, with respect to the Performance Shares, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

21.   Applicable Laws and Consent to Jurisdiction: The validity, construction,
interpretation, and enforceability of this Award Agreement shall be determined
and governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Award Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation shall be conducted in the federal or
state courts of the State of Delaware.

22.   Severability: The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

     IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement
as of the date indicated below.

                     
 
              BlueLinx Holdings Inc.    
 
                    Dated: March 29, 2007       By:        
 
             
 
   
 
                   
Accepted:
          Title:   Chief Executive Officer    
 
                   

 